DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said (U.S. P.G. Publication No. 2004/0173041 A1; “Said”) in view of (Ueyama et al. (U.S. P.G. Publication No. 2015/0097455 A1; “Ueyama”).

Said discloses:
Regarding claim 1:
An apparatus (10 in FIG. 1) for use in an aircraft (intended use; MPEP § 2111.02(II)), the apparatus comprising: 
an input shaft (32); 
a first component (34) located concentrically around the input shaft  (¶ [0003], “a lead screw and one or more concentric (when compressed) or tiered (when extended) screws”); 
a second component (36) located concentrically around the first component (see screw connection between components 34 and 36 in FIG. 1, such a connection is both inherently and reasonably illustrated as concentric; ¶ [0013], “male end of screw 34 connecting with female end of screw 36”; ¶ [0003], “a lead screw and one or more concentric (when compressed) or tiered (when extended) screws”); 
a first screw mechanism between the input shaft and the first component (¶ [0013], “male screw 32 connecting with female end of screw 34”), and configured such that rotational movement of the input shaft causes a relative translational movement of the first component via the first screw mechanism (¶ [0004], “one lead screw, either innermost or outermost, is rotated so that it translates out of the other collapsed screws of the actuator. At a certain point of the extension, a stop cog on the lead screw tangentially contacts a stop cog located on the first concentric screw. Upon tangential contact, the first concentric screw rotates in unison with the lead screw and translates out of any other concentric screws of the actuator. Upon complete extension of the first concentric screw, a stop cog on the first concentric screw tangentially contacts a stop cog on the next concentric screw. This cycle is repeated until each concentric or tiered screw is translated outward”; see also ¶ [0018]; see first component 34 in an extended position in FIG. 3), and
a second screw mechanism between the first component and the second component (¶ [0013], “male end of screw 34 connecting with female end of screw 36”), and configured such that rotational movement of the first component causes a relative translational movement of the second component via the second ballscrew mechanism (¶ [0004]; see also ¶ [0019]-[0020], “the continued rotation of lead screw 32 causes screw 34, which is engaged to screw 32 via threads 52 and threads 54a, to rotate with screw 32. As screw 32 and screw 34 rotate together, the outer threads 54b of screw 34 with pitch P2 rotate through the inner threads 56a of screw 36 which has pitch P2”; see second component 36 in a partially extended position in FIG. 3);
However, Said does not expressly disclose the screw mechanisms being ball screw mechanisms.
Ueyama teaches screw mechanisms (10a, 10b) being ball screw mechanisms (¶ [0086], “the second screw mechanism 10b having the first screw portion 11 and the second screw portion 12 and the first screw mechanism 10a having the third screw portion 13 and the fourth screw portion 14 each have a configuration of a ball screw mechanism”) as an acceptable alternative to a configuration in which there is direct contact between the screw surfaces (¶ [0086], “the second screw mechanism 10b having the first screw portion 11 and the second screw portion 12 and the first screw mechanism 10a having the third screw portion 13 and the fourth screw portion 14 each have a configuration of a ball screw mechanism. However, this need not be the case. That is to say, a mode may also be implemented in which the screw mechanisms 10a and 10b each have a configuration other than a ball screw mechanism. For example, a screw mechanism may be implemented that has a configuration in which the first screw portion and the second screw portion, or the third screw portion and the fourth screw portion screw with each other”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Said such that the screw mechanisms are ball screw mechanisms, as taught by Ueyama, as an acceptable alternative to a configuration in which there is direct contact between the screw surfaces.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Said and Ueyama are drawn to analogous/similar structures i.e. linear actuators using nested/telescopic screw mechanisms, and would therefore recognize that modifying Said in view of the known technique taught in Ueyama as described supra would, with reasonable predictability, result in configuring the screw connections at 54a and at 56a as seen in FIG. 2 and all other nested screw connections as ball screw connections.
Although Said discloses the first screw mechanism configured such that rotational movement of the input shaft causes translational movement of the input shaft relative to the first component, and the second screw mechanism configured such that rotational movement of the first component causes translational movement of the second component relative to the first component, Said does not expressly disclose the first screw mechanism configured such that rotational movement of the input shaft causes translational movement of the first component relative to the input shaft, and the second screw mechanism configured such that rotational movement of the first component causes translational movement of the second component relative to the first component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Said so that the first screw mechanism is configured such that rotational movement of the input shaft causes translational movement of the first component relative to the input shaft, and so that the second screw mechanism is configured such that rotational movement of the first component causes translational movement of the second component relative to the first component because it has been held that the mere reversal of the movement of parts was held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).  See MPEP § 2144.04.  Here, as an initial matter, linear movement produced by “nut and bolt” type actuating devices are reversible insofar as being configured to actuate linear of either the nut or the bolt depending on which of them is axially fixed/stationary.  Said’s component 38 is suggested as being the axially fixed/stationary component from which the input shaft and all other components extend (¶ [0017], [0020]).  The aforementioned claim limitation is achievable via a mere reversal of component 38 and the input shaft 32 so that the input shaft 32 is the axially fixed/stationary component from which component 38 and all other components extend (see FIG. 2 illustrating such a configuration given a fixed/stationary input shaft 32).  As such and in accordance with In re Gazda supra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Said insofar as reversing component 38 and the input shaft 32 such that the input shaft 32 is the axially fixed/stationary component from which component 38 and all other components extend so that the first screw mechanism is configured such that rotational movement of the input shaft causes translational movement of the first component relative to the input shaft, and so that the second screw mechanism is configured such that rotational movement of the first component causes translational movement of the second component relative to the first component.
Said as modified above further discloses the following:
Regarding claim 1 (continued):
In a first mode the first component is configured to translate along an axis (rotation axis of input shaft 32, see FIG. 1-2) upon rotational movement of the input shaft (the first component is configured to translate upon actuation of a fixed input shaft 32, see In re Gazda above), and in a second mode the first component is configured to rotate about the axis (¶ [0019]; see also ¶ [0004]); 
wherein the first mode occurs prior to the second mode (¶ [0004] and ¶ [0018]-[0019] describe the order, from a “fully collapsed state,” in which component 34 translates first until the stops 72 and 74a contact, at which point component 34 would rotate in unison with the input shaft 32 and then component 36 would begin to translate), and a transition between the first mode and the second mode is caused automatically by a stop (74a) fixedly attached to the first component at an inner surface thereof (¶ [0016], “cogs 74a and 74c which are attached to the interior surface of screw 34”) abutting a stop (72) fixedly attached to a distal end of the input shaft (¶ [0015], “[s]top cog 72 can be attached at the distal end of screw 32”)) to limit the stroke of the first component (¶ [0018]), which abutment prevents further translation of the first component such that further rotational movement of the input shaft causes the first component to start rotating and the second component to translate along the axis (A) due to the operation of the second ballscrew mechanism (¶ [0019]).
	Said as modified above further discloses the following:
Regarding claim 2:
An apparatus as claimed in claim 1, wherein the first ballscrew mechanism comprises a screw thread (52) located on an outer surface of the input shaft (see at 52 in FIG. 2) and a cooperating screw thread (54a) located on an inner surface of the first component (see at 54a in FIG. 2; ¶ [0016]).
Regarding claim 3:
An apparatus as claimed in claim 2, wherein the outer surface of the input shaft and the inner surface of the first component are circumferential surfaces of the input shaft and the first component, respectively (¶ [0015], “threaded screw 32 with threads 52 that form a pitch P1” indicating helical screw mechanisms thereon, further indicating that such surfaces are circumferential; ¶ [0016], “threaded screw 34 which contains inner threads 54a that form a pitch P1” indicating helical screw mechanisms thereon, further indicating that such surfaces are circumferential).
Regarding claim 4:
An apparatus as claimed in claim 1, wherein the second ballscrew mechanism comprises a screw thread (54b) located on an outer surface of the first component (¶ [0016], “[s]crew 34 contains outer threads 54b”) and a cooperating screw thread (56a) located on an inner surface of the second component (¶ [0016], “inner threads 56a . . . on the next screw segment 36”). 
Regarding claim 5:
An apparatus as claimed in claim 4, wherein the outer surface of the first component and the inner surface of the second component are circumferential surfaces of the first component and the second component, respectively (¶ [0016], “[o]uter threads 54b form the male connection for inner threads 56a” indicating helical screw mechanisms thereon, further indicating that such surfaces are circumferential).
Regarding claim 6:
An apparatus as claimed in claim 1, wherein the input shaft is fixed against axial movement (see In re Gazda, supra, regarding the mere reversing the operation/movement of parts; the input shaft must be fixed against axial movement in order to produce relative axial movement of the first component).

Regarding claim 7:
An apparatus as claimed in claim 1, wherein in the first mode the second component translates with the first component along the axis (as screw 32 rotates, the first component 34 translates along the axis and carries the second component 36 to translate along with it until the stops 74a and 72 abut, see ¶ [0018]-[0019] and In re Gazda above), and in the second mode the second component translates along the axis due to the operation of the second ballscrew mechanism (after stops 74 and 72 abut, both screw 32 and first component 34 rotate in unison to effect translation upon the second component 36, see ¶ [0019] and [0020] and In re Gazda above)
Regarding claim 8:
An apparatus as claimed in claim 1, wherein the apparatus is configured such that the first mode and the second mode occur sequentially, so as to provide two separate translational movements of the second component (see sequence described in ¶ [0018]-[0019]; FIG. 3 illustrates first mode having been moved to its full extent and the device being operated in its second mode). 
Regarding claim 9:
The apparatus of claim 1, comprising an actuator assembly wherein, in use, the first component and the second component protrude and extend from an open end of the actuator assembly (FIG. 1 illustrates first component 34 and second component 36 axially extending from an open end of portion 20 of the actuator, see right-hand side of portion 20 being open-ended; MPEP § 2125).
Regarding claim 10:
An actuator (Fig. 6) for an aircraft (intended use; MPEP § 2111.02(II), 2111.04) and comprising an apparatus as claimed in claim 1 (see description of claim 1 supra).
Regarding claim 12:
A method of operating an actuator (Fig. 1) of an aircraft (intended use; MPEP § 2111.02(II), 2111.04), comprising: 
in a first mode, rotating an input shaft (32) of the actuator about an axis (rotation axis of input shaft 32) to cause a first component (34) to translate along the axis due to operation of a first ballscrew mechanism (see In re Gazda supra; see also ¶ [0018]) so that the first component telescopically protrudes and extends from the input shaft (see first component 34 in an extended position in FIG. 3);
in a second mode, rotating the first component about the axis to cause a second component (36) to translate along the axis due to operation of a second ballscrew mechanism (¶ [0019]; see In re Gazda supra) so that the second component telescopically protrudes and extends from the first component (see second component 36 in a partially extended position in FIG. 3); and
wherein the first mode occurs prior to the second mode (¶ [0004] and ¶ [0018]-[0019] describe the order, from a “fully collapsed state,” in which component 34 translates first until the stops 72 and 74a contact, at which point component 34 would rotate in unison with the input shaft 32 and then component 36 would begin to translate), and transitioning between the first mode and the second mode by a stop (74a) fixedly attached to the first component (¶ [0016], “cogs 74a and 74c which are attached to the interior surface of screw 34”) abutting a stop (72) attached to the input shaft (¶ [0015], “[s]top cog 72 can be attached at the distal end of screw 32”)) to limit the stroke of the first component (¶ [0018]), thereby preventing further translation of the first component such that further rotational movement of the input shaft causes the first component to start rotating and the second component to translate along the axis (A) due to the operation of the second ballscrew mechanism (¶ [0019]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said in view of Ueyama, as applied to claim 1 above, and further in view of Jones (U.S. Patent No. 9,086,035 B2; “Jones”).
Said as modified above teaches all the limitations of claim 1, described supra, further including the apparatus being an actuator (¶ [0002], “telescopic actuator”), but does not expressly disclose the actuator being used by a thrust reverser actuation system or variable area fan nozzle.
Jones teaches an actuator being used by a thrust reverser actuation system or variable area fan nozzle as a technique for moving the cowls by which the thrust reverser actuation system or variable area fan nozzle are operated (col. 1, ll. 10-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the actuator of claim 1 to be used by a thrust reverser actuation system or variable area fan nozzle as taught by Jones as a known technique for moving the cowls by which the thrust reverser actuation system or variable area fan nozzle are operated.   The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Said and Jones are drawn to analogous/similar structures i.e. actuator structure, and would therefore recognize that modifying Said in view of the known technique taught in Jones as described supra would, with reasonable predictability, result in the actuator of Said being used within either a thrust reverser actuation system or a variable area fan nozzle assembly.		
Allowable Subject Matter
Claim 13 and 14 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656